Detailed Action
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches machining laminates.  The prior art teaches assemblies for holding rotor blades during curing and or machining operations.  The prior art does not, however, teach or suggest a method in which two spaced apart assemblies hold a rotor blade, while one assembly is mounted to a milling machine (via a base plate) while also attaching a conic support to both the root of the blade and the base plate, positioning the blade in the recited manner and then machining the blade, as recited in independent claim 1.  Claims 2-5 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726